Citation Nr: 1028655	
Decision Date: 07/30/10    Archive Date: 08/10/10

DOCKET NO.  07-04 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to accrued benefits based on a previously filed 
claim of service connection for an acquired psychiatric disorder, 
to include post-traumatic stress disorder (PTSD) and 
schizophrenia.

2.  Entitlement to service connection for the cause of the 
Veteran's death, including Dependency and Indemnity Compensation 
(DIC) benefits pursuant to the provisions of 38 U.S.C.A. §§ 1310 
and 1318.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States



ATTORNEY FOR THE BOARD

D. Ganz, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1944 to April 1946.  
The Veteran died in October 1983.  The appellant is the surviving 
spouse of the Veteran.

This matter comes to the Board of Veterans' Appeals (Board) from 
respective January 2005 and March 2006 rating and administrative 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Portland, Oregon, which, in pertinent part, 
respectively denied entitlement to service connection for cause 
of death and accrued benefits.

Although the appellant has made statements indicating that she 
did not file an accrued benefits claim in April 2006, in her 
subsequent January 2007 substantive appeal to the Board the 
appellant indicated that she wished to appeal all of the issues 
listed in the December 2006 statement of the case (SOC), which 
included entitlement to accrued benefits.  Thus, the issue of 
entitlement to accrued benefits is presently before the Board.  
See 38 C.F.R. § 20.202.

In January 1980 the RO received a claim of entitlement to service 
connection for schizophrenia.  In February 1980 the RO denied 
this claim upon a finding that the Veteran filed an essentially 
duplicate claim for service connection for schizophrenia in 
February 1962, which was denied in a March 1962 rating decision.  
However, the claim file shows that in February 1962 the Veteran 
filed a claim for pension for schizophrenic reaction, which was 
granted in a March 1962 rating decision.  It was noted that the 
Veteran was incompetent, and other contemporaneous VA letters 
indicate that the Veteran was 100 percent disabled as a result of 
his schizophrenia disability.  A letter from the RO dated in 
March 1962 notes that the Veteran was granted pension based on 
nonservice connected disability.  Therefore, the Veteran's 
January 1980 claim for service connection for schizophrenia had 
not been previously adjudicated in 1962 and was pending at the 
time of death.  Thus, the appellant currently has an accrued 
benefits claim based on the open claim for service connection for 
schizophrenia.  See Jones v. West, 136 F.3d 1296, 1300 (Fed. Cir. 
1998).  

The issue has been recharacterized to better comport with the 
evidence of record and contentions.  See Clemons v. Shinseki, 23 
Vet. App. 1 (2009).

In July 2009 the Board remanded the appellant's current claims 
for additional development.  

The July 2009 Board remand notes that the appellant claims 
entitlement to DIC pursuant to 38 U.S.C.A. § 1151 for medications 
the Veteran was prescribed by VA medical facilities between 1961 
and 1982 for what was incorrectly believed to be schizophrenia.  
Following the Board's remand the RO/AMC did not take any 
action on this claim.  This claim is not currently before 
the Board and is again REFERRED to the RO for appropriate 
action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

According to the death certificate, the Veteran's death in 
October 1983 was caused by cardiopulmonary arrest due to sepsis 
as a consequence of acute leukemia.  Medical records in 1983 
indicate a long history of chronic myelomonocytic leukemia, for 
which the Veteran was not service connected.  The appellant seeks 
entitlement to accrued benefits and service connection for the 
cause of the Veteran's death.  She contends that the Veteran died 
as the result of leukemia that was caused by his being prescribed 
medications between 1961 to 1982 for what was incorrectly 
believed to be schizophrenia, but was in fact PTSD related to his 
World War II (WWII) service.  

Establishment for service connection for PTSD requires: (1) 
medical evidence diagnosing PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually occurred; 
and (3) medical evidence of a link between current symptomatology 
and the claimed in-service stressor.  38 C.F.R. § 3.304(f); see 
also Cohen v. Brown, 10 Vet. App. 128 (1997).

The appellant submitted six statements from the Veteran's friends 
and family noting that they knew the Veteran throughout his life 
and that he did not display signs of a mental illness as severe 
as schizophrenia, but instead displayed signs of PTSD.  

The Veteran's Form DD-214 indicates that he served on the USS 
Makin Island during his service from January 1944 to April 1946.  
The RO researched the history of the USS Makin Island and there 
is a document of record from the Navy's website.  It indicates 
that from January 1945 until it was decommissioned in April 1946, 
the USS Makin Island was involved in numerous battles and came 
under attack in WWII.  In a February 2010 supplemental statement 
of the case (SSOC), the RO conceded the Veteran had combat during 
service.  Given the Veteran's service dates, service aboard the 
USS Makin Island, and the history of the USS Makin Island, the 
Board too concedes the Veteran experienced combat for purposes of 
38 C.F.R. § 3.304(f).  

A December 1961 VA treatment record notes that the Veteran was 
diagnosed with paranoid schizophrenia.  A December 1975 VA 
treatment record notes that the Veteran had a nervous breakdown 
in 1961 and that, following a mental status examination, the 
Veteran was given a diagnosis of schizophrenia, chronic, in 
partial remission.  

Given, that the Veteran experienced combat during service and had 
a long history of mental illness following service, a VA 
examination should be conducted to determine whether his acquired 
psychiatric disorder, to include PTSD and schizophrenia, was 
related to service, including his credible traumatic experiences 
during verified combat service.  See 38 C.F.R. § 3.159 (c).

Because the appellant's accrued benefits claim is being remanded, 
and because adjudication of that claim may impact the 
adjudication of the appellant's claim of entitlement to DIC 
benefits, these claims are inextricably intertwined.  See Harris 
v. Derwinski, 1 Vet. App. 180, 183 (1991); 38 U.S.C.A. § 1318.  
Given the foregoing, the appellant's claim of entitlement to DIC 
benefits also must be remanded.  

A January 2010 VA medical opinion notes that the Veteran took 
Stelazine and a number of other medications since 1962 for 
treatment of his schizophrenia.  The examiner noted that she 
reviewed the literature on the effects of the Veteran's 
medications on blood cells and bone marrow.  These medications 
can have an adverse effect on blood cells, however these effects 
are reversed when the medication is stopped.  None of these 
medications are a known carcinogen.  It is unlikely that the 
Veteran's use of any medications for his schizophrenia caused his 
development of leukemia.  The examiner noted that she is a nurse 
practitioner (NP).  

Whether there is any relationship between the medication the 
Veteran took for his acquired psychiatric disability and his 
death only has relevance to the appellant's claim for accrued and 
DIC benefits if it is first determined that his acquired 
physiatric disability is related to service.  

Given the complexity of the issues in this case, a medical doctor 
who is specialist in cancer, such as an oncologist, should 
provide an opinion regarding the etiology of the Veteran's death 
should the need arise.  See 38 C.F.R. § 3.159 (c).

Accordingly, the case is REMANDED for the following action:
 
1.  Send the Veteran's claim file for a VA 
psychiatric opinion by a qualified examiner 
to determine the nature and etiology of his 
claimed acquired physiatric disability.  The 
examiner should provide an opinion as to 
whether it is at least as likely as not any 
identified psychiatric disability that the 
Veteran had following service, including PTSD 
or schizophrenia, was related to service, 
including the Veteran's confirmed combat 
experiences.  

A complete rationale must be provided for all 
opinions.  The examiner must note and discuss 
the numerous statements from the Veteran's 
friends and family suggesting that he did not 
have schizophrenia, but rather that he had 
PTSD.  The claim folder must be made 
available to the examiner for review in 
conjunction with the examination. 

2.  Thereafter, if necessary, any additional 
development deemed appropriate should be 
accomplished.  The claim for accrued benefits 
based on a previously filed claim of service 
connection for an acquired psychiatric 
disorder, to include PTSD and schizophrenia, 
should then be readjudicated. 

If and only if the claim for accrued benefits 
is granted, then send the Veteran's claim 
file for a VA medical opinion, with a medical 
doctor (MD) who is a specialist in cancer, to 
determine the etiology of the Veteran's 
death.  The examiner should provide an 
opinion as to whether it is at least as 
likely as not that the cause of the Veteran's 
death was related to his treatment for his 
acquired physiatric disability, including 
medications he took for his acquired 
psychiatric disability.  

A complete rationale must be provided for all 
opinions.  The examiner is to discuss a 
journal article discussing Stelazine received 
by the RO in May 2008.  The claim folder must 
be made available to the examiner for review 
in conjunction with the examination. 

3.  Thereafter, if necessary, any additional 
development deemed appropriate should be 
accomplished.  The claims should then be 
readjudicated.  In readjudicating the claim 
for DIC benefits, if the appellant's accrued 
benefits based on a previously filed claim of 
service connection for an acquired 
psychiatric disorder, to include PTSD and 
schizophrenia, is granted, then the RO is 
directed to consider the provisions of 38 
U.S.C.A. § 1318; 38 C.F.R. § 3.22.  If either 
of the claims remain denied, the RO should 
issue a supplemental statement of the case 
(SSOC) containing notice of all relevant 
actions taken on the claims, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to the 
issues currently on appeal, and allow an 
appropriate period of time for response.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).






_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


